DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 17-20 are allowed.  
Claims 2-5, 7-10, 12-15, 17-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 2:  wherein the switched capacitor regulation loop has a first transfer gain and a first bandwidth which cause a first change in the time duration of the phase when the switched capacitor voltage goes out of regulation.

Claim 7: wherein the switched capacitor regulation loop has a first transfer gain and a first bandwidth which cause a first change in the time duration of the phase when the switched capacitor voltage goes out of regulation; wherein the output regulation loop has a second transfer gain and a second bandwidth which cause a second change in the time duration of the phase when the voltage at the output of the step-down power supply goes out of regulation; and wherein a DC magnitude of the second transfer gain is at least twice a DC magnitude of the first transfer gain.

Claim 12: wherein the switched capacitor regulation loop has a first transfer gain and a first bandwidth which cause a first change in the time duration of the phase when the voltage on a switched capacitor goes out of regulation; wherein the output regulation loop has a second transfer gain and a second bandwidth which cause a second change in the time duration of the phase when the voltage at the output of the step-up power supply goes out of regulation; and wherein a DC magnitude of the second transfer gain is at least twice a DC magnitude of the first transfer gain.

Claim 17: wherein the switched capacitor regulation loop has a first transfer gain and a first bandwidth which cause a first change in the time duration of the phase when the switched capacitor voltage goes out of regulation; wherein the output regulation loop has a second transfer gain and a second bandwidth which cause a second change in the time duration of the phase when the power supply output voltage goes out of regulation; wherein a DC magnitude of the second transfer gain is at least twice a DC
magnitude of the first transfer gain.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839